     Case 2:16-cr-00014-WBS-DB Document 94 Filed 09/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:16-cr-0014 GEB DB
12                        Respondent,
13            v.                                          ORDER
14    WILLIE JAMES MCNEAL,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255.

19           The court is required to screen all actions brought by prisoners who seek any form of

20   relief, including habeas relief, from a governmental entity or officer or employee of a

21   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a habeas petition or portion

22   thereof if the prisoner raises claims that are legally “frivolous or malicious” or fail to state a basis

23   on which habeas relief may be granted. 28 U.S.C. § 1915A(b)(1), (2). This means the court must

24   dismiss a habeas petition “[i]f it plainly appears from the petition and any attached exhibits that

25   the petitioner is not entitled to relief[.]” Rule 4 Governing Section 2254 Cases.

26           Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he Federal Rules of

27   Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these

28   rules, may be applied to a proceeding under these rules.” Drawing on the Federal Rules of Civil
                                                         1
     Case 2:16-cr-00014-WBS-DB Document 94 Filed 09/24/20 Page 2 of 3

 1   Procedure, when considering whether a petition presents a claim upon which habeas relief can be

 2   granted, the court must accept the allegations of the petition as true, Erickson v. Pardus, 551 U.S.

 3   89, 94 (2007), and construe the petition in the light most favorable to the petitioner, see Scheuer

 4   v. Rhodes, 416 U.S. 232, 236 (1974). Pro se pleadings are held to a less stringent standard than

 5   those drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520 (1972), but “[i]t is well-settled that

 6   ‘[c]onclusory allegations which are not supported by a statement of specific facts do not warrant

 7   habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (quoting James v. Borg, 24

 8   F.3d 20, 26 (9th Cir. 1994)). See also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002) (“Pro

 9   se habeas petitioners may not be held to the same technical standards as litigants represented by

10   counsel.”); Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (“[T]he petitioner is not entitled

11   to the benefit of every conceivable doubt; the court is obligated to draw only reasonable factual

12   inferences in the petitioner’s favor.”).

13          Movant’s petition raises four cursory and superficially-pled due process claims. His first

14   claim is based on the trial court’s grant of the government’s motion to exclude Movant’s expert

15   witness’s testimony regarding prison life and self-defense. Pet. at 5. Movant’s second claim is

16   based on the trial court’s denial of Movant’s “motion in limine for a self-defense and instruction.”

17   Pet. at 6. Movant’s third claim is based on the trial court’s denial of Movant’s “motion in limine

18   to present self-defense evidence regarding the alleged victim’s threats to [Movant] the night

19   before the fight incident.” Pet. at 7 Beyond the identification of these claims, Movant asserts no

20   factual basis or argument.
21          Only in his fourth ground for relief does Movant provide some factual basis for his due

22   process claim. See Pet. at 8. There, he contends that “he was originally charged with striking

23   inmate Jackson with a lock. Which was not true and made his actions look worser than what they

24   were. Petitioner contends that he was offered a plea for 3 years for assault with a lock. Petitioner

25   did not take the plea because he did not assault inmate Jackson with a lock. Petitioner contends

26   that he was sentenced to more time as if he used the lock on inmate Jackson.”
27          Rule 2(c) of the Rules Governing § 2254 Cases requires every habeas petition to (1)

28   specify all the grounds for relief available to the petitioner; (2) state the facts supporting each
                                                         2
     Case 2:16-cr-00014-WBS-DB Document 94 Filed 09/24/20 Page 3 of 3

 1   ground; and (3) state the relief requested. Although, as stated above, pro se petitions receive less

 2   scrutiny for precision than those drafted by lawyers, a petitioner must give fair notice of his

 3   claims by stating the factual and legal elements of each claim in a short, plain, and succinct

 4   manner. See Mayle v. Felix, 545 U.S. 644, 648 (2005) (“In ordinary civil proceedings ... Rule 8

 5   of the Federal Rules of Civil Procedure requires only ‘a short and plain statement[.] ... Rule 2(c)

 6   of the Rules Governing Habeas Corpus Cases requires a more detailed statement.”). Allegations

 7   in a petition that are vague, conclusory, or palpably incredible, and that are unsupported by a

 8   statement of specific facts, are insufficient to warrant relief and are subject to summary dismissal.

 9   Jones v. Gomez, 66 F.3d 199, 204-05 (9th Cir. 1995); James v. Borg, 24 F.3d 20, 26 (9th Cir.

10   1994).

11            Because the petition does not comply with Rule 2(c), IT IS HEREBY ORDERED that the

12   motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 is dismissed with

13   leave to amend. Movant shall file an amended petition within thirty days from the date of service

14   of this order. Failure to comply with this order may result in a recommendation that this action be

15   dismissed.

16   Dated: September 23, 2020

17

18

19

20
21   /DLB7;
     DB/Inbox/Substantive/mcne0014.206
22

23

24

25

26
27

28
                                                        3
